Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-9 and 11-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30, 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) width regulation mechanism for regulating the width of said reinforcing fiber sheet in claims 1 and 3; (2) running mechanism for allowing a reinforcing fiber sheet to run substantially vertically downward in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For the width regulation mechanism, the claims are read in light of the specification and the bush 27a, 27b  of Figure 10 disposed between the reinforcing fibers and the side wall of the coating device are understood to be the width regulation mechanism of the claims and like alternative equivalent structures. For the running mechanism, the conveying rollers 13 and 14 of Figure 1 make up the running mechanism for the claims and like alternative equivalent structures.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 14, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 22, “the width of said reinforcing fiber sheet” appears which lacks proper antecedent basis because no “width” for the fiber sheet has been previously defined. It is suggested that “the” be changed to -- a --. In claim 1, line 22, the language “the relationship” lacks proper antecedent basis as no relationship has been previously defined other than Formula 1 and this isn’t the relationship applicant wishes to refer back to. It is suggested that “the” be changed to -- a --. In claim 1, line 24, “the width (L2) regulated by said width regulation mechanism” lacks proper antecedent basis because no width of the sheet regulated by the mechanism has been previously defined. It is suggested that “the” be changed to -- a --. In claim 1, lines 24-25, the language “the lower end of said width regulation mechanism” lacks proper antecedent basis as there has been no lower end of the width regulation mechanism previously defined. It is suggested that “the” be changed to -- a --. 
In claim 3, line 15, the language “said mechanism” appears and it is not clear as to which “mechanism” this is referring back to (the running mechanism, the coating mechanism or the heating mechanism. In order to clarify that it is the coating mechanism and make it clear, it is suggested that the word -- coating -- be added before the word “mechanism” on line 15. In claim 3, line 16, “the side wall” lacks proper antecedent basis because no side wall has been previously defined as part of the coating mechanism. It is suggested that “the” be changed to -- a --. In claim 15, line 16, “the width of said reinforcing fiber sheet” appears however no width of said sheet has been previously defined and thus the language lacks antecedent basis. It is suggested that “the” be changed to -- a --. 
In claim 14, it is not clear how this language defines anything different from that which is already defined in claim 1 from which it depends. It is suggested that claim 14 be canceled as it is not clear how and/or what it adds to claim 1 (and appears to be redundant to claim 1). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 14, 15, 16, 17, 18, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO 01/28951 in view of Dyksterhouse (US 5911932) and Chinese Patent 201745120 for the same reasons as expressed in paragraph 6 of the Office action dated January 12, 2022 and Meteer (US 3378884, newly cited).
 PCT ‘951, Dyksterhouse, and Chinese Patent ‘120 are discussed in full detail in paragraph 6 of the previous Office action. The references failed to teach that one would have provided a width regulation mechanism for regulating the width of the reinforcing fiber sheet in the coating mechanism therein. As discussed above, this language has invoked 112(f), and the width regulating mechanism had been determined to be the bushes 27a, 27b as described with reference to Figure 10 in the disclosure wherein the bushes are disposed between the side walls of the coating mechanism and are used to regulate the width of the fiber sheet. The reference to Meteer taught that one skilled in the art would have disposed a shim 19 and blocks 18 against and between the side wall of a die and the fiber sheet being impregnated with resin and shaped as it passed through the narrowing die wherein the die employed interchangeable shims disposed therein which were useful for changing the dimension of the fiber sheet (by changing the size of the cross section of the die). The use of the shims which were interchangeable to produce varying cross section parts, allowed one to provide one mold and yield varied cross-sectional parts by merely interchanging the shims therein. Applicant is referred to column 2, lines 46-55.certainly, in order to provide for varied cross sectional width and thicknesses for the prepreg tapes, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the coating dies of PCT ‘951 as modified by Chinese Patent ‘120 with shims disposed between the side walls of the die to regulate a dimension of the prepreg tape and allow one to interchange the shims so that one could make tapes of various width and thickness as expressed by Meteer. 
Applicant is preferred to the previous Office action for a discussion of the dependent claims.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 8 further taken with Japanese Patent 64-56741 for the same reasons as expressed in paragraph 7 of the Office action dated October 8, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,  14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,192,280 in view of PCT WO 01/28951 and Chinese Patent 201745120. The use of non-contact heating arranged downstream of the outlet of the coating mechanism as well as the required heating temperatures would have been obvious for use in the earlier patent which is forming prepreg via a coating operation similar to that described by PCT ‘951. Applicant is referred to the previous office action for a discussion in detail of these references. The patented subject matter lacks the non-contact heating mechanism as claimed, however the use of the same would have been obvious to those of ordinary skill in the art at the time the invention was made. 
Claims 1-3, 14, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-27 of U.S. Patent No. 11224993 in view of PCT WO 01/28951 and Chinese Patent 201745120. The use of non-contact heating arranged downstream of the outlet of the coating mechanism as well as the required heating temperatures would have been obvious for use in the earlier patent which is forming prepreg via a coating operation similar to that described by PCT ‘951. Applicant is referred to the previous office action for a discussion in detail of these references. The patented subject matter lacks the non-contact heating mechanism as claimed, however the use of the same would have been obvious to those of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive.
Applicant argues that none of the art taught or suggested the width regulating mechanism is not found in the prior art and additionally addresses the flow of the polymer in the pool with the constriction at the exit of the pool and the advantages of the same which applicant argues is not found in the prior art. Applicant is advised that PCT ‘951 did provide the same shaped constriction in a polymer pool and provided reasons as to why one would have had the constriction of this construction. While it didn’t expressly teach the flow of the resin and fiber breakage/spreading as described by applicant, it need not teach this to nonetheless guide the ordinary artisan to provide the pool with the die having the constriction at the exit of the die. The flow of the polymer, breakage of filaments, and spreading of the fibers would intrinsically happen with the constriction in PCT ‘951.
As to the deficiencies of Dyksterhouse, the reference was applied to show and or suggest that a slit like opening rather than a circular opening in the die was a function of the desired end product (either a fiber bundle or a tape like form for the prepreg) and the use of a slit like opening is never challenged as a suitable alternative form for the exit of the die. Regarding the Chinese Patent ‘120, it was cited to show what kind of non-contact heater would have been suitable in PCT ‘951 and not for the construction of the coating mechanism with the liquid pool. One cannot show unobviousness by attacking references individually where combinations have been made. 
The newly cited Meteer reference made clear that those skilled in the art would have known to incorporate a shim in the die which was replaceable and adjacent the die wall where different size shims were provided to accommodate production of differently dimensioned tapes. As noted above the bush 27a, 27b are the identified width regulating means and the shim of Meteer is essentially the same structure identified in the specification as the corresponding means used in the operation. 
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746